           Case 1:18-cv-11130-IT Document 70 Filed 07/26/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

KELLIE PEARSON, ROGER BURRELL,                )
BRIAN GIVENS, and THE LAW                     )
OFFICES OF MARK BOOKER, on                    )
behalf of themselves and those                )
similarly situated,                           )
                                              )
               Plaintiffs,                    )
                                              )
v.                                            )      Case No. 18-cv-11130
                                              )
THOMAS M. HODGSON,                            )
 In His Official Capacity as Sheriff          )
 Of Bristol County                            )
                                              )
and                                           )
                                              )
SECURUS TECHNOLOGIES, INC.,                   )
                                              )
               Defendants.                    )

                           PLAINTIFFS’ MOTION
               FOR PARTIAL SUMMARY JUDGMENT ON COUNT 1
      OF THEIR COMPLAINT AGAINST DEFENDANT THOMAS M. HODGSON
         IN HIS OFFICIAL CAPACITY AS SHERIFF OF BRISTOL COUNTY

       Plaintiffs, Kellie Pearson, and the Law Offices of Mark Booker, on behalf of themselves

and those similarly situated (“Plaintiffs”) respectfully move this Court, pursuant to the provisions

of Fed. R. Civ. P. 56(c), for entry of partial summary judgment on Count 1 of their Complaint

against Thomas M. Hodgson (“Hodgson”) in his official capacity as Sheriff of Bristol County.

In support of their motion, Plaintiffs have filed herewith a Memorandum in Support of Partial

Summary Judgment and a separate Statement of Undisputed Material Facts.

                                REQUEST FOR ORAL ARGUMENT

       Plaintiffs respectfully request a hearing to present their arguments in support of this

Motion pursuant to Local Rule 7.1(d).
          Case 1:18-cv-11130-IT Document 70 Filed 07/26/19 Page 2 of 5




Dated: July 26, 2019                      Respectfully submitted,

                                          By: /s/Stuart T. Rossman
                                          Stuart T. Rossman, BBO No. 430640
                                          Brian Highsmith, BBO No. 601174 *
                                          NATIONAL CONSUMER LAW CENTER
                                          7 Winthrop Square, Fourth Floor
                                          Boston, MA 02110
                                          P: (617) 542-8010
                                          F: (617) 542-8028
                                          srossman@nclc.org
                                          jdarcus@nclc.org
                                          bhighsmith@nclc.org

                                          Joanna K. Darcus, BBO No. 601146 *
                                          NATIONAL CONSUMER LAW CENTER
                                          1001 Connecticut Ave NW, Suite 510
                                          Washington, DC 20036
                                          P: (202) 452-6252
                                          F: (202) 296-4062
                                          jdarcus@nclc.org

                                          Bonita Tenneriello, BBO No. 662132
                                          Elizabeth Matos, BBO No. 671505
                                          Rebecca Schapiro, BBO No. 688781
                                          PRISONERS’ LEGAL SERVICES OF
                                          MASSACHUSETTS
                                          50 Federal St, 4th Floor
                                          Boston, MA 02110
                                          P: (617) 482-2773
                                          F: (617) 451-6383
                                          btenneriello@plsma.org
                                          lmatos@plsma.org
                                          rschapiro@plsma.org

                                          Roger Bertling, BBO No. 560246
                                          THE WILMERHALE LEGAL SERVICES
                                          CENTER OF HARVARD LAW SCHOOL
                                          122 Boylston Street
                                          Jamaica Plain, MA 02130
                                          P: (617) 522-3003
                                          F: (617) 522-0715
                                          rbertlin@law.harvard.edu
Case 1:18-cv-11130-IT Document 70 Filed 07/26/19 Page 3 of 5




                                John Roddy, BBO No. 424240
                                Elizabeth Ryan, BBO No. 549632
                                BAILEY & GLASSER LLP
                                99 High Street, Suite 304
                                Boston MA 02110
                                P: (617) 439-6730
                                F: (617) 951-3954
                                jroddy@baileyglasser.com
                                eryan@baileyglasser.com

                                Attorneys for Plaintiffs and Proposed
                                Classes

                                * Admitted pro hac vice
           Case 1:18-cv-11130-IT Document 70 Filed 07/26/19 Page 4 of 5



                         LOCAL RULE 7.1(A)(2) CERTIFICATION

        I, Stuart T. Rossman, counsel for Plaintiffs, hereby certify that I conferred with counsel

for Defendants with regards to this Motion for Partial Summary Judgment on or before July 26,

2019.

                                                            /s/Stuart T. Rossman
                                                            Stuart T. Rossman, BBO #430640
           Case 1:18-cv-11130-IT Document 70 Filed 07/26/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I, Stuart T. Rossman, hereby certify that the above document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on July 26, 2019.


                                                           /s/Stuart T. Rossman
                                                           Stuart T. Rossman, BBO #430640
